DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c)
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group Ⅰ, claims 16–26, drawn to an air cleaner.
Group Ⅱ, claim 27 drawn to an air cleaner.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lacks unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art Min et al., CN 204084651 (“Min”)1 in view of Chang et al., KR 10 2010 0062121 (“Chang”)2.  
Specifically, Groups I and II share the technical feature of:
An air cleaner comprising:
a first inlet located at a lower part of the air cleaner;
a first filter assembly at the lower part of the air cleaner where the first inlet is located;
a first fan disposed above the first filter assembly to move air from the first inlet to pass through the first filter assembly and flow along a vertical direction;
a second filter assembly disposed above the first fan;
a second inlet;
a second fan disposed above the second filter assembly to move air from the second inlet to pass through the second filter assembly and flow along a direction toward an upper part of the air cleaner; and
a first outlet through which air is discharged in a lateral direction of the air cleaner, and a second outlet through which air is discharged along the direction toward the upper part of the air cleaner.
This shared technical feature is not a “special technical feature” because it is disclosed in Min in view of Chang, which teaches 
An air cleaner (air cleaner, Min Fig. 1, p. 1)  comprising:
a first inlet located at a lower part of the air cleaner (air inlet 3 located at a lower part of the air cleaner, id. at  Fig. 1, p. 2);
a first filter assembly at the lower part of the air cleaner where the first inlet is located (first filter course 4 at the lower part of the air cleaner where the first inlet is located, id.
a first fan disposed above the first filter assembly to move air from the first inlet to pass through the first filter assembly and flow along a vertical direction (first fan 6 disposed above the first filter 4 to move air from the first inlet 3 to pass through the first filter 4 and flow along a vertical direction, id. at  Fig. 1, p. 2);
a second filter assembly disposed above the first fan (second filter course 10 disposed above the first fan 6, id. at  Fig. 1, p. 2);
a second inlet (While Min does not disclose a second air inlet, in the analogous art of air cleaners, Chang discloses a pair of air inlet 11 located at the bottom of the air cleaner. Chang Fig. 2, p. 1.  It would have been obvious for one of ordinary skills in the art to include a second air inlet in Min’s air cleaner, to increase the air volume entering the air cleaner and thus increase the air cleaning capacity. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B));
a second fan disposed above the second filter assembly to move air from the second inlet to pass through the second filter assembly and flow along a direction toward an upper part of the air cleaner (Min discloses a second fan 14 disposed above the second filter assembly 10 to move air from the second inlet to pass through the second filter assembly 10 and flow along a direction toward an upper part of the air cleaner); and
a first outlet through which air is discharged in a lateral direction of the air cleaner, and a second outlet through which air is discharged along the direction toward the upper part of the air cleaner (Min discloses an outlet 16 , however, Min does not disclose a discharged air direction or a second outlet, in the analogous art of air cleaners, Chang discloses a tubular air discharge guide 41a formed on the side of the air cleaner and a second discharge guide 42 through which air is discharged along the direction toward the upper side of the air cleaner. Chang Fig. 2, p. 3. Chang 

    PNG
    media_image1.png
    1018
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    826
    655
    media_image2.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the Min reference and its machine translation is included in the office action. The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.
        2 The Chang reference is the 11-page foreign reference dated Feb. 19, 2019 disclosed in the IDS dated Feb. 19, 2019. A copy of the machine translation is provided in this office action. The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.